Citation Nr: 1026026	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for disability manifested by 
motion sickness.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service ending with 
his retirement in April 1980.

This matter came to the Board of Veterans' Appeals (Board) from a 
February 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in April 
2008 and March 2009 for further development.  

A Board video conference hearing was scheduled in June 2007; 
however, the Veteran failed to show and has not filed a motion 
requesting a new hearing.  

Although the appeal also originally included the issues of 
service connection for low back disability and stomach/intestine 
disability, these benefits were granted by rating decision in 
October 2008 and are therefore no longer in appellate status.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's March 2009 remand, the RO scheduled the 
Veteran for an April 2009 VA examination.  The Veteran failed to 
appear.  However, by statement received at the Board in June 
2010, the Veteran explained that he did not receive any notice 
regarding the examination and gave assurance that he would attend 
if rescheduled.  

The Board recognizes that the case has been advanced on the 
Board's docket and regrets further delay, but the Veteran has 
requested to reschedule his VA examination.  To avoid further 
delay, the Board stresses to the Veteran his obligation to 
cooperate with VA's attempts to assist him with his claims.  
Although he had good cause for failing to report for the 
previously scheduled examination, it is anticipated that he will 
report for the examination to be scheduled pursuant to this 
remand.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Reschedule the Veteran for an 
appropriate VA examination to ascertain the 
nature and etiology of the claimed 
disability manifested by motion sickness.  
The notice of examination letter should 
be reviewed prior to mailing to ensure 
that it is addressed to the same 
address listed by the Veteran in his 
May 29, 2010, letter.  The claims file 
must be made available to the examiner for 
review.  Any medically indicated special 
tests should be conducted.  The examiner 
should clearly report whether the veteran 
suffers from any chronic disability 
manifested by motion sickness.  If so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any disability manifested by motion 
sickness is causally related to service.

The examiner should offer a rationale for 
the opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for disability manifested by 
motion sickness.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



